Citation Nr: 1125747	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable evaluation for cervical spine strain, prior to February 22, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine strain, from February 22, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain, prior to February 22, 2010.

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain, from February 22, 2010.

5.  Entitlement to an initial compensable evaluation for degenerative change of the right shoulder, prior to February 22, 2010.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative change of the right shoulder, from February 22, 2010.

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, including the period from September 1989 to November 2006, prior to his retirement in November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claims for service connection for cervical and lumbar spine disabilities, effective December 1, 2006.  Noncompensable evaluations were assigned for cervical strain, and a 10 percent evaluation was assigned for lumbar strain.  A July 2008 rating decision granted service connection for a right shoulder disability, and assigned a noncompensable evaluation for it.  Based on the receipt of additional evidence, the RO, by rating action dated April 2010, assigned a 20 percent evaluation for cervical strain, a 20 percent evaluation for lumbar strain, and a 10 percent evaluation for the Veteran's right shoulder disability.  The ratings were effective February 22, 2010.


FINDINGS OF FACT

1.  Prior to February 22, 2010, chronic cervical spine strain was not manifested by flexion of 30 degrees or less or a combined range of motion less than 335 degrees.  

2.  From February 22, 2010, chronic cervical spine strain has not been manifested by flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine.

3.  Prior to February 22, 2010, chronic lumbar strain with degenerative change was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, by a combined range of motion of the thoracolumbar spine to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  From February 22, 2010, chronic lumbar strain with degenerative change has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.

5.  Prior to February 22, 2010, degenerative change of the right shoulder was not manifested by painful motion.

6.  From February 22, 2010, degenerative change of the right shoulder has painful motion of the right shoulder, but he is able to raise his arm above shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for chronic cervical spine strain, prior to February 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for an initial evaluation in excess of 20 percent for chronic cervical spine strain, from February 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for lumbar strain, prior to February 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

4.  The criteria for an initial evaluation in excess of 20 percent for lumbar strain, from February 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

5.  The criteria for an initial compensable evaluation for degenerative change of the right shoulder, prior to February 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).

6.  The criteria for an initial evaluation in excess of 10 percent for degenerative change of the right shoulder, from February 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2007 letter, issued prior to the rating decision on appeal, and in a May 2008 letter, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claims arise from the initial award of service connection for the disabilities at issue.  In Dingess, the United States Court of Appeals for Veterans Claims held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes private medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected disabilities by assigning various ratings during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

      I.  Cervical strain

A 10 percent evaluation may be assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation may be assigned where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation may be assigned where forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The RO has staged the Veteran's disability evaluations as follows: noncompensable from December 1, 2006, to February 21, 2010, and 20 percent as of February 22, 2010.  

The initial question is whether a compensable evaluation is warranted prior to February 22, 2010.  When the Veteran was seen in a private facility in December 2006, he reported stiffness in his neck.  Range of motion of the cervical spine was within normal limits.

The Veteran was afforded a VA examination in January 2008.  He stated he was not receiving any treatment for his neck at that time.  Range of motion testing disclosed that forward flexion was to 45 degrees; backward extension was to 45 degrees; lateral rotation was to 80 degrees; and lateral flexion was to 45 degrees.  All movements were pain-free.  The diagnosis was chronic cervical strain with degenerative change.  

The Board acknowledges that a chiropractor reported in November 2008 that he had treated the Veteran sporadically for seven years for chronic neck pain.  No specific findings were given.  

When examined by the VA on February 22, 2010, no spasm or atrophy of the cervical spine musculature was reported.  There was no weakness, but the Veteran had pain on motion and tenderness was noted.  Forward flexion of the cervical spine was from 0-30 degrees; extension was from 0-30 degrees; lateral flexion was from 0-25 degrees, bilaterally; and rotation was from 0-60 degrees on the right, and from 0-50 degrees on the left.  The examiner indicated there was pain after three repetitions of range of motion.  It was indicated that right lateral rotation was reduced from 60 to 55 degrees after repetitive motion.  No other changes in the range of motion were noted.  The diagnosis was chronic cervical spine strain with degenerative change.

Since the Veteran had no limitation of motion of the cervical spine prior to February 22, 2010, as demonstrated by the clinical findings in the January 2008 VA examination report, the preponderance of the evidence is against a compensable evaluation prior to that time.  The examiner specifically noted that the ranges of motion were all pain free.  The Board notes that the January 2008 examination report did not include right and left lateral rotation or lateral flexion.  However, all the motions provided were within normal limits, and there is no indication of guarding, tenderness or muscle spasm.  Thus, a compensable evaluation prior to February 22, 2010, is not warranted.

In order to assign an evaluation in excess of 20 percent after February 22, 2010 , the record must establish flexion of the cervical spine to 15 degrees or less, or that the cervical spine is ankylosed.  However, the February 2010 VA examination specifically noted that ankylosis of the cervical spine was not present, and he was able to flex his cervical spine to 30 degrees.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of cervical strain.  As noted above, there are no findings establishing the Veteran has ankylosis of the cervical spine.  In sum, there is no basis on which an increased rating may be assigned.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for cervical strain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  While the Board concedes there was some additional limitation of motion following repetitive motions, the only reduction was 5 degrees of right lateral rotation in February 2010.  The Board concludes that in the absence of spasm, atrophy, guarding or weakness, there is no basis on which a compensable evaluation is warranted prior to February 22, 2010, nor is the limitation of motion to the degree required for a rating in excess of 20 percent from that date.  Id.  The Board does not find that a staged rating different than that assigned by the RO is warranted.  See Fenderson, supra.

      II.  Lumbar strain

A 10 percent evaluation is warranted where there is forward flexion of the thoracoulumbar spine is greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The RO has staged the Veteran's disability evaluations as follows: 10 percent from December 1, 2006, to February 21, 2010, and 20 percent as of February 22, 2010.  

The Board notes the 10 percent evaluation for lumbar strain was assigned based on the findings recorded on the January 2008 VA examination.  Forward flexion of the lumbar spine was to 85 degrees-thus, the Veteran had painful motion of the thoracolumbar spine since he was unable to flex to 90 degrees.  All other motions were within normal limits, and performed without pain.  The Veteran's gait was normal.  Such clinical findings establish that the Veteran did not have forward flexion of the thoracolumbar spine of 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  Thus, the disability does not warrant a 20 percent evaluation based on these criteria.  There is no competent evidence prior to February 22, 2010, of muscle spasms or guarding.  Thus, a higher rating is not warranted.  

The Veteran was again examined by the VA on February 22, 2010.  Forward flexion of the lumbar spine was from 0-60 degrees; extension was from 0-25 degrees; lateral flexion was from 0-20 degrees on the right, and from 0-15 degrees on the left; and lateral rotation was from 0-30 degrees on the right, and from 0-20 degrees on the left.  The Board also notes his gait was normal, and there was no indication of spasms or guarding of the lumbar spine.  These findings are consistent with the 20 percent evaluation that was assigned.  

Since forward flexion of the lumbar spine is greater than 30 degrees, and ankylosis of the entire thoracolumbar spine is not present, there is no basis on which a higher rating may be assigned.  

The Board acknowledges that repetitive motion of the lumbar spine resulted in additional limitation of motion and pain.  The Board notes that extension was reduced by 5 degrees; lateral flexion to the right was reduced by 10 degrees; lateral flexion to the left was reduced by 5 degrees; lateral rotation to the right was reduced by 10 degrees; and lateral rotation to the left was reduced by 5 degrees.  The examiner noted there was pain following repetitive motion.  However, in the absence of muscle spasm or guarding, the Board concludes that the 20 percent evaluation adequately addresses the subjective complaints and the objective findings regarding the Veteran's lumbar strain.  See Deluca, 8 Vet. App. 202.

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of lumbar strain.  As noted above, there are no findings establishing the Veteran has ankylosis of the lumbar spine or that forward flexion is limited to 30 degrees or less.  In sum, there is no basis on which a rating in excess of 10 percent is warranted prior to February 22, 2010, or that a rating in excess of 20 percent is warranted from that date.  The Board does not find that a staged rating different than that assigned by the RO is warranted.  See Fenderson, supra.

      III.  Right shoulder 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 40 percent evaluation may be assigned for limitation of motion of the arm of the major extremity to 25 degrees from the side.  When the motion is limited to midway between the side and shoulder level, a 30 percent evaluation may be assigned.  When motion is limited to the shoulder level, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The record reflects the Veteran is right-handed.

The RO has staged the Veteran's disability evaluations as follows: noncompensable from December 1, 2006, to February 21, 2010, and 10 percent as of February 22, 2010.  

The Veteran had complaints referable to the right shoulder when he saw a chiropractor in December 2006.  No specific findings were recorded.

On VA examination in January 2008, forward flexion of the right shoulder was to 170 degrees; abduction was to 180 degrees; internal rotation was to 60 degrees; and external rotation was to 90 degrees.  All movements were without pain.  Since the January 2008 VA examination demonstrated very slight limitation of motion, and there was no pain on motion, the preponderance of the evidence is against the assignment of a compensable evaluation prior to February 22, 2010.

The Veteran was again examined by the VA on February 22, 2010.  He reported pain, stiffness and weakness of the right shoulder, but denied giving way, instability, dislocation or locking episodes.  Forward flexion was from 0-155 degrees; abduction was from 0-145 degrees; internal rotation was from 0-55 degrees; and external rotation was from 0-65 degrees.  The Veteran stated he had pain on all motions.  The examination also shows that repetitive motion reduced the range of motion in each direction by10 degrees.  

The Board points out that a 10 percent evaluation was assigned based on the Veteran's painful motion.  The recent VA examination establishes limitation of motion, but it is not to a sufficient degree as to warrant a 20 percent rating.  He is able to reach above shoulder level.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  As noted above, there are no findings establishing the Veteran had painful motion prior to February 22, 2010, nor do the current findings reveal motion is limited to the shoulder level.  In sum, there is no basis on which a compensable percent is warranted prior to February 22, 2010, or that a rating in excess of 10 percent is warranted from that date for the Veteran's service-connected right shoulder disability.  The Board does not find that a staged rating different than that assigned by the RO is warranted.  See Fenderson, supra.

      IV.  Extraschedular consideration 

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for cervical spine strain, prior to February 22, 2010, is denied.  

An initial evaluation in excess of 20 percent for cervical spine strain from February 22, 2010, is denied.

An initial evaluation in excess of 10 percent for lumbar strain, prior to February 22, 2010, is denied.

An initial evaluation in excess of 20 percent for lumbar strain from February 22, 2010, is denied.

An initial compensable evaluation for degenerative change of the right shoulder, prior to February 22, 2010, is denied.

An initial evaluation in excess of 10 percent for degenerative change of the right shoulder from February 22, 2010 is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


